Title: From George Washington to Officers of the Second Maryland Brigade, 7 September 1778
From: Washington, George
To: Officers of the Second Maryland Brigade


          
            Gentlemen
            Head Quarters [White Plains] 7th Sepr 1778
          
          I was just now favd with your letter of yesterday.
          Tho’ I would willingly grant a request coming from so respectable a number of Officers,
            yet in the instance of your present application, I  cannot do it,
            without incurring a charge of impropriety, and staying the course of Justice. Captain
            Norwood has been arrested by General Smallwood for an injury done his character—He has
            pursued the constitutional mode of redress—the matter has never been tried—nor the
            prosecution relinquished by the party. I am sorry that he should have been longer in
            arrest than what is customary, but it has proceeded from the new and peculiar
            difficulties that have occurred in his Case. I am
            Gentlemen with great Respect and Esteem Your most obt Servt
          
            Go: Washington
          
        